Citation Nr: 0421580	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, differentiated type, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected psychiatric disorder 
characterized as chronic undifferentiated schizophrenia in 
moderate remission.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an increased evaluation for his 
service-connected psychiatric disorder.  During the current 
appeal, and specifically by a November 2002 rating action, 
the RO redefined this disability as schizophrenia, 
differentiated type and awarded an increased evaluation of 
50 percent, effective from May 2000, for this disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected schizophrenia, differentiated type, 
is manifested by complaints of nightmares, paranoia, 
avoidance of people and crowds, mild auditory hallucinations 
during stressful times, and occasional feelings of being 
depression and "out of control" as well as objective 
evaluation findings of mild irritability, a mildly 
constricted affect, and the need for monthly group 
psychological therapy and medication.  It is exhibited by no 
more than reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for the service-connected schizophrenia, differentiated type, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9204 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In the statement of the case (SOC) issued in May 2001, the 
supplemental statements of the case (SSOCs) furnished in 
August 2001 and December 2002, and letters dated in April 
2003 and December 2003, the RO informed the veteran of the 
criteria used to adjudicate his increased rating claim as 
well as the type of evidence needed to substantiate this 
issue (including the type of evidence that VA would obtain 
for him and the specific information necessary from him).  
Further, the SOC and multiple SSOCs furnished in the present 
case advised the veteran of the evidence of 


record and of the reasons and bases for the decision.  In 
addition, in the April 2003 and December 2003 letters, the RO 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records not in the possession of a federal 
department or agency and to support his claim with 
appropriate evidence.  Also in these letters, the RO informed 
the veteran of his opportunity to submit "additional 
evidence or the evidence itself."  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran underwent a 
relevant VA examination.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's increased rating claim 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Factual Background

According to the service medical records, the veteran was 
initially hospitalized for psychiatric treatment for several 
days in December 1969 and for several days in January 1970.  
Both treating physicians diagnosed acute brain syndrome, 
manifested by a psychosis, which was related to drugs or 
alcohol intoxication.  Two months later in March 1970, the 
veteran was again hospitalized for psychiatric treatment.  At 
that time, the treating physician concluded that the 
veteran's psychiatric disability was more correctly described 
as a chronic emotional unstable personality disorder 
manifested by bizarre behavior, a flat affect, poor impulse 
control, gross immaturity, and probable use of hallucinogenic 
drugs.  

Between April and May 1970, the veteran was hospitalized for 
approximately one-and-a-half months for further psychiatric 
treatment.  The treating physician diagnosed a severe chronic 
and simple type schizophrenic reaction which was manifested 
by a flat affect, autism, looseness of associations, and 
excessive use of hallucinogenic drugs.  In addition, the 
doctor expressed his opinion that the veteran's impairment 
for further military duty at that time was marked.  The 
physician explained that, after several hospitalizations and 
intensive therapy, the veteran had shown very little 
improvement for a total recovery and an eventual return to 
duty.  The doctor stated that the veteran's condition was 
chronic and would require very extensive therapy.  The 
physician also doubted that the veteran would improve enough 
to be able to return to duty and felt that the most logical 
outcome was a medical discharge from the military.  

Medical Board proceedings dated in June 1970 reflected the 
conclusion that the veteran was medically unfit due to a 
severe acute schizophrenic reaction (undifferentiated type) 
which was manifested by seclusiveness, mild negativism, 
preoccupations, bizarre behavior, personality changes, 
insomnia, and ideas of reference and persecution.  
Evaluations completed in July and October 1970 evaluation 
confirmed this diagnosis.  

At a VA neuropsychiatric examination conducted one month 
later in November 1970, the veteran complained of constant 
headaches and trouble concentrating as well as occasional 
periods of apprehension, worry, and insomnia.  The examiner 
observed that the veteran sat calmly throughout the 
interview, that he tended "to put himself in the best 
possible light and denie[d] . . . evidence of failure in his 
adjustment," and that he had no preoccupation with his 
physical condition.  The veteran denied having any thoughts 
or acts of self-destruction.  A mental status evaluation 
demonstrated relatively well-organized and goal-directed 
speech, no evidence of hallucinations, avoidance of contact 
or involvement with other people, a preference to be alone, 
cooperation, blunt and brief responses to questions, no 
elaboration, orientation times three (to time, place, and 
person), no evidence of suspiciousness or idiosyncrasies, 
alertness, and responsiveness.  The examiner deferred 
rendering a diagnosis on the basis that the veteran could not 
be adequately evaluated with medical records.  The examiner 
also noted that the degree of overall severity of the 
veteran's psychiatric illness was moderate.  

Between November 1970 and April 1971, the veteran was 
hospitalized at a local VA medical facility for psychiatric 
treatment.  His diagnosed psychiatric disorder was 
characterized as a schizophrenic reaction, paranoid type, 
which was in partial remission.  The treating physician 
expressed his opinion that the degree of psychiatric illness 
and degree of disability were both moderate.  In addition, 
the doctor described the veteran's condition, upon discharge, 
as good.  

In June 1971, the RO considered these in-service, and 
post-service, records and concluded the evidence warranted 
the grant of service connection for a schizophrenic reaction 
(undifferentiated type).  Additionally, the RO awarded a 
compensable evaluation of 30 percent, effective from May 
1971, for this service-connected disability.  

Thereafter, in June 1976, the veteran underwent a VA 
neuropsychiatric examination.  At that time, he complained of 
nervousness when he is hurried but described his psychiatric 
condition as good as long as he continued to take his 
medication.  He stated that he was able to socialize 
comfortably and denied any episodes of agitation during the 
past month or any thoughts or acts of self destruction.  The 
examiner observed that the veteran sat calmly during the 
interview, made no attempt to minimize or deny his problems, 
and exhibited no evidence of grandiosity, a preoccupation 
with his health, sadness, or dejection.  A mental status 
evaluation demonstrated organized and goal-directed speech, 
no evidence of hallucinations, cooperation, the ability to 
answer questions readily and completely, orientation times 
three (to time, place, and person), alertness, 
responsiveness, no nervousness or anxiety, appropriate 
general appearance and behavior, and no suspiciousness or 
idiosyncrasies.  The examiner diagnosed chronic 
undifferentiated schizophrenia in moderate remission.  In 
addition, the examiner concluded that the overall severity of 
the veteran's psychiatric illness was mild, that the degree 
of industrial impairment was mild, and that he had no degree 
of social impairment as a result of his schizophrenia.  

In July 1976, the RO considered this additional evidence.  
The RO concluded that the June 1976 VA neuropsychiatric 
examination demonstrated that the veteran had no more than 
slight impairment of social and industrial adaptability as a 
result of his service-connected chronic undifferentiated 
schizophrenia.  Consequently, the RO decreased the evaluation 
for this disability from 30 percent to 10 percent, effective 
from October 1976.  

In May 2000, the veteran filed his current claim for an 
increased disability rating for his service-connected 
schizophrenia.  According to relevant evidence received 
during the current appeal, at an April 2000 VA psychological 
examination, the veteran reported feeling better.  He denied 
experiencing any suicidal or homicidal ideations or 
hallucinations or any significant problems managing anger or 
getting along with others.  This evaluation demonstrated 
alertness, orientation, and adequate attention, 
concentration, and recall.  The examining clinical 
psychologist diagnosed, on Axis I, alcohol dependence, 
situational depression (likely due to alcohol dependence), 
and a single episode of undifferentiated type schizophrenia 
in full remission and assigned a Global Assessment of 
Functioning (GAF) score of 50.  

At an individual VA outpatient treatment session conducted 
approximately two weeks later in April 2000, the veteran 
complained of nightmares and paranoia.  A mental status 
evaluation demonstrated alertness, good reality contact, 
intact judgment, and socially appropriate behavior.  The 
examining physician concluded that the veteran exhibited 
symptoms of a schizoaffective disorder.  Additional VA 
medical records reflect the veteran's participation in group 
psychological therapy sessions between April and June 2000.  

By an August 2000 rating action, the RO considered these 
additional medical records and determined that the evidence 
contained therein did not warrant the grant of an increased 
disability evaluation for the veteran's service-connected 
schizophrenia.  Following receipt of notification of the 
denial of the increased rating claim, the veteran perfected a 
timely appeal of this issue.  

According to the relevant evidence subsequently received, 
between June and September 2000, the veteran continued to 
participate in monthly group psychological therapy sessions.  
In September 2000, the veteran participated in an individual 
therapy session.  A mental status evaluation completed at 
that time reflected alertness, orientation, pleasantness, 
verbal appropriateness, casual dress, no evidence of 
delusions or hallucinations, no suicidal or homicidal 
ideations, and goal-directed thoughts.  The physician's 
assistant diagnosed alcohol dependence in early full 
remission as well as a chronic schizoaffective disorder and 
stressed to the veteran his need to continue to take his 
medication for this disability.  

In October 2002, the veteran underwent a VA mental disorders 
examination.  At that time, the veteran stated that he worked 
as a transfer clerk "log[ging] in trucks."  He described 
nightmares, paranoia, avoidance of people and crowds, mild 
auditory hallucinations during stressful times, and 
occasional feelings of being depression and "out of 
control."  He denied experiencing any suicidal or homicidal 
ideations or crying spells.  The examiner observed that the 
veteran was respectful even though he had been sitting for 
one hour and his chart had not been placed "out front."  
Also, the examiner noted that the veteran quickly calmed 
down, despite having been mildly irritable.  

A mental status evaluation demonstrated casual dress, 
alertness, orientation times four, good eye contact, mild 
irritability (with quick calming down), an "okay" mood, a 
mildly constricted affect, a thought process with no 
looseness of association or flight of ideas, no suicidal or 
homicidal ideations, as well as adequate insight and 
judgment.  The examiner diagnosed, on Axis I, differentiated 
type schizophrenia and assigned a GAF score ranging 
between 55 and 60.  

In November 2002, the RO considered these additional medical 
records.  The RO concluded that the evidence warranted the 
grant of an increased evaluation of 50 percent, effective 
from May 2000, for the service-connected chronic 
schizophrenia, differentiated type.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, a 50 percent 
evaluation will be awarded with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204 
(2003).  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (including a flat affect, circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (such as few 
friends and conflicts with peers or co-workers).  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected schizophrenia is more severe than the 
disability evaluation assigned for it.  Specifically, he has 
described trouble sleeping, dizziness, memory loss, and the 
need for medication.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
schizophrenia must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

In this regard, the Board notes that the veteran has recently 
described nightmares, paranoia, avoidance of people and 
crowds, mild auditory hallucinations during stressful times, 
and occasional feelings of being depression and "out of 
control."  Further, a recent VA psychiatric examination has 
demonstrated mild irritability as well as a mildly 
constricted affect.  Additional recent medical records have 
reflected the need for monthly group psychological therapy as 
well as medication.  

Significantly, however, recent psychiatric evaluation has 
also shown casual dress, alertness, orientation times four, 
good eye contact, an "okay" mood, a thought process with no 
looseness of association or flight of ideas, no suicidal or 
homicidal ideations, adequate insight and judgment, as well 
as the ability to calm down quickly.  Also, the veteran has 
been able to work as a transfer clerk "log[ging] in 
trucks."  Moreover, a recent examiner has considered these 
objective findings and has concluded that they represent only 
moderate symptoms (including a flat affect, circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (such as few 
friends and conflicts with peers or co-workers).  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

Without evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, the next higher rating of 
70 percent for the veteran's service-connected schizophrenia 
is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9204 
(2003).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's schizophrenia 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his schizophrenia 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

A disability rating greater than 50 percent for the 
service-connected schizophrenia, differentiated type, is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



